Citation Nr: 0305275	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
hands and feet.

2.  Entitlement to an initial compensable evaluation for 
sinusitis.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical low back pain with degenerative 
changes.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral knee degenerative changes.  


REPRESENTATION

Appellant represented by:	Mississippi Division Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from July 1976 to July 1998.  

This appeal comes to the Board of Veterans Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Atlanta, 
Georgia, in which the RO denied the veteran's claims of 
entitlement to service connection for frostbite of the hands 
and feet and sinusitis.  The RO granted service connection 
for myofascial syndrome of the lower back and both knees with 
degenerative arthritic changes with an evaluation of 10 
percent.  The veteran, in October 1999, informed the RO that 
he moved to Mississippi.  In November 2001 the Board remanded 
these issues for further development and reajudication of the 
claims by the RO.  In a September 2002 rating decision the 
Jackson, Mississippi, RO granted service connection for 
sinusitis with a noncompensable evaluation, assigned a 10 
percent evaluation for mechanical low back pain with 
degenerative changes and assigned a separate 10 percent 
evaluation for bilateral knee degenerative changes.  The RO 
continued to deny the veteran's claim of service connection 
for frostbite of the hand and feet.  In November 2002 the 
veteran notified the RO that he was not satisfied with the 
September 2002 rating decision.  Since his claims have not 
been withdrawn, an increased rating above the initially 
assigned evaluations remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits are awarded).  


FINDINGS OF FACT

1.  There is competent medical evidence of record that the 
veteran does not currently have any residuals of frostbite of 
the hands or feet.  

2.  The medical evidence does not show the presence of 
crusting, purulent drainage or postnasal drip and there did 
not appear to be any clinical or existing radiographic 
evidence of underlying sinusitis.  

3.  The veteran's mechanical low back pain with degenerative 
changes has been manifested primarily by complaints of back 
pain and objective evidence of some limitation of motion of 
the lumbar spine and tenderness.  

4.  The service-connected right and left knee degenerative 
changes has been manifested by tenderness to palpation about 
the patellofemoral joint as well as over the area of the 
medial and lateral joint line, extension between 0 and 5 
degrees, and flexion to 140 degrees.  


CONCLUSIONS OF LAW

1.  Frostbite of the hands and feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2002).  

2.  The criteria for an initial compensable evaluation for 
sinusitis have not been met at any time since the initial 
grant of service connection.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2002).  

3.  The criteria for an initial rating in excess of 10 
percent for mechanical low back pain with degenerative 
changes have not been met at any time since the initial grant 
of service connection.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5295 (2002).  

4.  The veteran is entitled to a separate 10 percent 
evaluation for right knee degenerative changes.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5010 (2002).  

5.  The veteran is entitled to a separate 10 percent 
evaluation for left knee degenerative changes.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5010 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The April 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claims.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded VA examinations 
in March 1999, March 2000, January 2002 and February 2002.  
See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to notify 
and to assist the veteran in this case.  Further development 
and further expending of VA's resources is not warranted.  

I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records do not show that the veteran 
complained of or was seen for frostbite or any cold injuries.  
Post service medical records do not show that the veteran was 
seen for residuals of frostbite or any cold injury residuals.  
The veteran underwent a VA examination for cold injury 
protocol in February 2002.   The diagnosis was no evidence of 
recurrent frostbite in the hands or feet.  The examiner noted 
a history of cold exposure and injury to the hands and feet 
in the past.  But no significant residuals were detected, 
except for subjective cold sensitivity and numbness in his 
fingers and toes.  

Consequently, there is no competent evidence of a diagnosis 
of residuals of frostbite of the hands or feet.  The only 
evidence of the existence of these disabilities is the 
veteran's written statements and his testimony at the Travel 
Board hearing.  Because the veteran is a layperson with no 
medical training or expertise, his contentions standing alone 
do not constitute competent medical evidence of a current 
disability.  A layperson can certainly attest to observations 
of symptomatology.  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis as to the cause of the claimed symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of proof of a present disability there is no basis on 
which to grant service-connection.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 
at 469.  However, where the claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, as there is no 
competent medical evidence establishing that the veteran 
currently has residuals of frostbite of the hands or feet his 
claim must be denied.  

II.  Initial Evaluations  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The U.S. Court of Appeals For Veterans Claims (Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  

a.  Sinusitis  

In a September 2002 rating decision the RO granted service 
connection for sinusitis and assigned a noncompensable 
evaluation under Diagnostic Code 6513.  A noncompensable 
rating is warranted for sinusitis detected by X-ray only.  
The next higher evaluation of 10 percent requires one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2002).  

At the March 1999 VA examination the veteran's maxillary and 
the frontal sinuses were tender.  

VA outpatient treatment record, dated September 1999 showed 
that the veteran was seen for sinusitis.  His frontal sinuses 
were tender and he had postnasal drip.  In October 2000 the 
veteran complained of a sore throat with a stuffy nose for 
three weeks.  He had nasal congestion but no sinus pain.  

At the February 2002 VA examination the veteran's nose was 
not particularly congested.  The examiner declared 0 percent 
nasal obstruction on each side.  Inspection inside the nose 
showed no purulent discharge or crusting.  Upon palpation of 
the maxillary and frontal sinuses, the veteran seemed to 
wince with tenderness, mostly in the left maxillary and right 
frontal areas, but he volunteered that his sinuses had been 
tender for the past week.  The oral cavity showed no lesions 
in this nonsmoker.  Similarly, the oropharynx looked clear.  
Voice quality was clear.  Palpation over the parotid glands, 
mastoids and soft tissues of the neck was unremarkable.  X-
rays revealed an underdeveloped left frontal sinus which was 
a normal variant.  The examiner felt there was a very slight 
mucosal thickening in the right maxillary sinus.  There was 
no air-fluid level.  

In the veteran's case, there is no clinical evidence 
verifying the existence of incapacitating episodes of 
sinusitis.  While the VA outpatient treatment records show 
that the veteran had problems with his sinuses, there is no 
indication that he has required bed rest or prolonged 
antibiotic treatment.  Moreover, the veteran is not shown to 
have non-incapacitation episodes of sinusitis to the 
frequency required to more nearly approximate the next higher 
evaluation of 10 percent.  Instead, the Board notes that the 
clinical record shows treatment for sinus problems has been 
rather infrequent.  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
entitlement to an initial compensable evaluation for 
sinusitis.  

b.  Mechanical Low Back Pain with Degenerative Changes  

The September 2002 RO decision granted a separate evaluation 
for mechanical low back pain with degenerative changes 
assigning a 10 percent evaluation under Diagnostic Codes 5010 
and 5295.  38 C.F.R. § 4.71a (2002).  The March 1999 VA x-
rays of the back revealed minimal degenerative arthritic 
changes.  Arthritis due to trauma, substantiated by X-ray 
findings, is to be rated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected, to be combined, not added.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a; Diagnostic Code 5010 (2002).

Under Diagnostic Code 5295, a 10 percent evaluation is 
provided where there is characteristic pain on motion.  A 20 
percent evaluation requires muscle spasms on extreme forward 
bending, with loss of lateral motion unilaterally in a 
standing position.  Where there are severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is provided.  38 C.F.R. § 4.71a, Code 5295 
(2002).  

The Board will also consider Diagnostic Code 5292, which 
provide for the evaluation of limitation of motion of the 
lumbar spine.  Under Diagnostic Code 5292, a 10 percent 
evaluation is provided where limitation of motion is slight.  
A 20 percent evaluation is warranted for moderate limitation 
of motion of the lumbar spine.  A 40 percent requires severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Code 5292 (2002).  

The Court held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

There is no evidence to support an evaluation greater than 10 
percent under Diagnostic Code 5295.  Although VA outpatient 
treatment records and examination reports show tenderness in 
the paraspinous areas and some limitation of flexion and left 
lateral flexion, there is no evidence of muscle spasms, the 
critical prerequisite to support a 20 percent evaluation 
under Diagnostic Code 5295.  There was bilateral lower lumbar 
tenderness to palpation of muscle groups, paraspinal and 
laterally in the December 1999 outpatient treatment records.  
At the January 2002 VA examination there was no spasm of the 
back but he had some tenderness to palpation in the 
paravertebral region as well as the midline of the lower back 
area.  The criteria for a 40 percent evaluation under 
Diagnostic Code 5295 were also not demonstrated.  There is no 
evidence of listing of the whole spine to the opposite side, 
abnormal mobility on forced motion, gait deviations, or 
abnormal posture.  The January 2002 VA examination revealed 
that the veteran was able to stand erect.  Accordingly, the 
veteran's disability would not be entitled to an initial 
evaluation greater than 10 percent under the criteria of 
Diagnostic Code 5295.  

There is no evidence to support an evaluation greater than 10 
percent under Diagnostic Code 5292.  At the March 1999 VA 
examination the range of motion of the lower back was 95 
degrees in flexion and 35 degrees in extension.  Abduction 
was to 40 degrees bilaterally and rotation was to 45 degrees 
bilaterally.  On physical examination in December 1999 the 
veteran had full range of motion.  On range of motion testing 
at the January 2002 VA examination the veteran had 80 degrees 
of flexion and 25 degrees of extension.  He had 35 degrees of 
right and left lateral bending.  The examiner saw no evidence 
of trigger points at that time.  There was pain on motion.  
There is no finding or opinion that the veteran's limitation 
of motion of the lumbar spine is moderate in degree.  
Accordingly, an evaluation in excess of 10 percent under 
Diagnostic Code 5292 is not warranted.  

The Board has also considered Diagnostic Codes 5285, 5286, 
and 5289.  However, there is no evidence of fractured lumbar 
vertebrae or ankylosis to qualify the veteran for an 
evaluation in excess of 10 percent.  

While it is clear from the record that the veteran had pain 
associated with his low back disability as well as some loss 
of range of motion of the lumbar spine, there was no 
objective evidence, such as disuse atrophy or weakness, to 
indicate that the veteran's low back symptoms, including pain 
and fatigability during intermittent flare-ups, result in any 
additional limitation of function to a degree that would 
support a disability evaluation in excess of the 10 percent.  
The December 1999 VA outpatient treatment records show that 
pain was elicited on lateral bending and trunk extension and 
that bilateral leg lifts elicited pain.  At the January 2002 
VA examination the examiner commented that as far as the 
Deluca provisions were concerned there was some pain on range 
of motion testing of the back.  He saw no evidence of any 
fatigability, weakness or incoordination.  

The evaluation currently assigned accurately reflects the 
degree of disability produced as a result of the veteran's 
low back pathology.  Accordingly, the preponderance of 
evidence is against an initial evaluation in excess of 10 for 
mechanical low back pain with degenerative changes.  

c.  Bilateral Knee Degenerative Changes  

The RO has rated the veteran's right and left knee 
degenerative changes together as one disability under 
Diagnostic Code 5010 for arthritis due to trauma.  38 C.F.R. 
§ 4.71a (2002).  However, the veteran's right and left knee 
degenerative changes should have been rated separately.  

Standard flexion and extension of the knee is 0-140 degrees.  
38 C.F.R. 4.71, Plate II (2002).  A 10 percent disability 
rating is warranted for flexion limited to 45 degrees or 
extension limited to 10 degrees; a 20 percent disability 
rating requires flexion limited to 30 degrees or extension 
limited to 15 degrees; and a 30 percent disability rating is 
warranted for flexion limited to 15 degrees or extension 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2002).  Additional disability ratings for 
limitation of motion of the knee include a 40 percent 
disability rating for extension limited to 30 degrees and a 
50 percent disability rating for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  

At the March 1999 VA examination the right and left knee 
ranges of motion were from 0 to 140 degrees.  At the January 
2002 VA examination the right and left knee lacked 5 degrees 
from terminal extension and had 140 degrees of flexion.  As 
such, his flexion and extension do not meet the criteria for 
higher evaluations under Diagnostic Codes 5260 for limitation 
of flexion or 5261 for limitation of extension.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca, 8 Vet. App. 202, 205-207 
(1995).  At the March 1999 VA examination there was no 
swelling or tenderness.  Lachman's test was negative.  At the 
January 2002 VA examination there was no pain on motion of 
either knee.  No swelling was noted in either knee.  There 
was tenderness to palpation about the patellofemoral joint as 
well as over the area of the medial and lateral joint line.  
On neurological evaluation the veteran had normal strength on 
testing of the lower extremities.  Reflexes and sensation 
were intact in the lower extremities.  Thus, the current 
objective findings with regard to the veteran's knees have 
not been shown to be productive of additional disability or 
functional impairment in excess of the 10 percent evaluation, 
which is currently assigned.  

In this instance the veteran is not service-connected for 
instability of the knees under Diagnostic Code 5257.  In 
fact, at the March 1999 VA examination McMurray test was 
negative and lateral ligaments were firm.  At the January 
2002 VA examination no ligamentous instability was noted.  
McMurray testing was negative.  Thus, Diagnostic Code 5257 is 
not applicable.  See VAOPGCPREC 9-98 (August 14, 1998); 
decisions of the Court in Hicks v. Brown, 8 Vet. App. 417, 
420 (1995), DeLuca v. Brown, 8 Vet. App. 202-206-07 (1995) 
and Lichtenfels v. Derwinski, 1 Vet. App.484, 488 (1991); 
also VAOPGCPREC 23-97 (July 1, 1997).  

In this case, there is no objective clinical evidence of knee 
ankylosis (Diagnostic Code 5256); dislocation or removal of a 
semilunar cartilage (Diagnostic Code 5258 and 5259); 
impairment of tibia and fibula (Diagnostic Code 5262); or 
genu recurvatum (Diagnostic Code 5263).  Evaluation under 
those diagnostic codes would not provide for an increased 
evaluation.  

Therefore, the Board finds that although the veteran is 
entitled to 10 percent evaluation for each knee, the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for each knee.  
Furthermore, for above reasons, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).


ORDER

Service connection for frostbite of the hands and feet is 
denied.

An initial compensable evaluation for sinusitis is denied.  

An initial evaluation in excess of 10 percent for mechanical 
low back pain with degenerative changes is denied.  

A separate initial evaluation 10 percent for right knee 
degenerative changes is grant, subject to the laws and 
regulations governing the payment of monetary benefits.  

A separate initial evaluation 10 percent for left knee 
degenerative changes is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

